Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The indefiniteness rejections under 35 USC 112(b) have been overcome. 
Applicant's arguments filed 03/22/2021 have been fully considered but they are not persuasive.  Therefore, the rejections are modified to meet the newly recited details, are repeated herein, and this Action is made final.
In particular, Applicant argues with regard to the base reference to Hoshino, relied upon by the Examiner, that the “seat frame 12 that engages a portion of the hook unit 21 that is between two flanges.”  However, the Merriam-Webster online dictionary at www.merriam-webster.com defines a flange as “1 : a rib or rim for strength, for guiding, or for attachment to another object a flange on a pipe a flange on a wheel,” such that almost any part or portion of the hook element 21 could be considered a flange whether including part of the U-shaped bottom of the hook element 21 or not.  Also, it is noted from the various drawing figures in Hoshino that the seat frame 12 engages different portions of the hook element 21, and is capable of engaging anywhere along an inner surface of the hook element 21 when engaged therewith.  Furthermore, Figure 3B shows a flange at 27a that engages or is capable of engaging the seat frame 12.  Still further, the term engage does not necessarily signify contact, but may simply signify holding or .  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4, 6-13, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hoshino (US 5820212).
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
1.    A vehicle seat module comprising: 
a non-woven material (23);
a J-clip (comprising a superset of elements 23 and 25, as shown in Figures 3A and 3B), wherein the non-woven material  is secured to the J-clip to define a single component (Figures 3A and 3B); and 
a trim cover (15) attached to the non-woven material  (Figures 2A and 2B), wherein the J-clip is attached to a cushion frame (12) to attach the trim cover to the , and a flange of the J-clip engages the cushion frame (a flange comprising at least one of a front half. a rear half, enlarged, or barbed portions of the J-clip 21, 7, shown in the various drawing figures of Hoshino, which flanges engage, as functionally recited, in that they at least one of contact, are capable of contacting, or simply hold or retain the seat frame element 12, as shown in Figures 1-5 of Hoshino).

2.    The    vehicle seat module as recited in claim 1 wherein the J-clip is polypropylene (as disclosed in column 3, lines 59-63).

4.    The    vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip with an adhesive (where the overmolding shown in Figure 3B provides an adhesive bond by the overmolded material).

6.    The vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip by molding a portion of the J-clip around the non-woven material  (as shown in Figure 3B).

7.    The vehicle seat module as recited in claim 1 wherein the non-woven material  is attached to the trim cover with stitches along a sewing line (as shown in Figures 2A and 2B).



9.    The vehicle seat module as recited in claim 1 wherein a foam pad is located between the trim cover and the cushion frame (Figures 2A and 2B).

10.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to one side of the non-woven material  (the J-clip portion 25 is attached to both sides of the non-woven material  element 23 by being overmolded thereon such that J-clip portion 25 is attached to one side and the other side also).

11.    The vehicle seat module as recited in claim 1 wherein the J-clip is attached to both sides of the non-woven material  (Figure 3B).

12.    The vehicle seat module as recited in claim 11 wherein the non-woven material  is secured to the J-clip by molding a portion of the J-clip around the non-woven material  such that the non-woven material  is inside a portion of the J-clip (Figure 3B).

13.    The vehicle seat module as recited in claim 12 wherein the portion of the non-woven material  is located within a straight portion of the J-clip (Figure 3B).

15.    A method of transferring a load on a vehicle seat comprising the steps of: 

transferring a force to a non-woven material  attached to a J-clip to bend the non-woven material  attached to a J-clip (inherent and unavoidable as can be appreciated by the view shown in Figures 2A and 2B), wherein the J-clip is attached to a cushion frame (12, as shown in Figures 2A and 2B) and a flange of the J-clip engages the cushion frame (a flange comprising at least one of a front half. a rear half, enlarged, or barbed portions of the J-clip 21, 7, shown in the various drawing figures of Hoshino, which flanges engage, as functionally recited, in that they at least one of contact, are capable of contacting, or simply hold or retain the seat frame element 12, as shown in Figures 1-5 of Hoshino).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) in view of Gallant (US 2004/0016565).
Hoshino discloses an upholstery arrangement in which the J-hook portion 25 comprises polypropylene and the non-woven element portion 23 may comprise plastic 
On the other hand, Gallant has a strip of non-woven material 730 supporting hooks for fastening similar to the strip 23 of Hoshino and further discloses that the strip is formed of polyester in paragraph 138.
It would have been obvious to form the non-woven strip 23 disclosed as plastic to be specifically of polyester material, as taught by Gallant because doing so would provide the strong and durable material properties of polyester strips.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 

3.    The    vehicle seat module as recited in claim 1 wherein the non-woven material is polyester (in accordance with the statement of obviousness above).

14.    A vehicle seat module comprising:
a polyester non-woven material (in accordance with the statement of obviousness above) comprising polypropylene (where the subset of the non-woven element 23 is overlapped by the material of element 25, which is disclosed in column 3, lines 59-63 as including polypropylene such that the non-woven can be defined as comprising the straight portion of the superset of elements 23 and 25 such that the non-woven element thus comprises polypropylene);
 material  is located within the straight portion of the J-clip such that the J-clip is attached to both sides of the polyester non-woven material  to secure the polyester non-woven material  to the J-clip (Figure 3B of Hoshino), and the curved portion (at 25 of Hoshino) of the J-clip receives a portion of a cushion frame (12 of Hoshino) to attach a trim cover (15 of Hoshino) to the cushion frame (12, as shown in Figures 2A and 2B of Hoshino), and a flange of the J-clip engages the cushion frame (a flange comprising at least one of a front half. a rear half, enlarged, or barbed portions of the J-clip 21, 7, shown in the various drawing figures of Hoshino, which flanges engage, as functionally recited, in that they at least one of contact, are capable of contacting, or simply hold or retain the seat frame element 12, as shown in Figures 1-5 of Hoshino);
the trim cover attached to the polyester non-woven material  with stitches along a sewing line (Figures 2A and 2B of Hoshino); and 
a foam pad located between the trim cover and the cushion frame (Figures 2A and 2B of Hoshino).

Claims 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (US 5820212) in view of Sasaki (US 2013/0249269).
Hoshino provides the details set forth in the rejection of claim 1 above, including the J-clip secured to the non-woven element by overmolding the J-clip portion 25on the 
On the other hand, Sasaki shows just such an attachment by stitches 48 in Figures 1 and 4 securing the J-clip 46 to non-woven element 36.  
It would have been obvious to replace or supplement the overmolding attachment of the non-woven element 23 to the J-clip portion 25 of Hoshino by a stitched attachment, as taught by Sasaki because doing so would provide the benefit of omitting the overmolding step or providing additional strength in the attachment if the stitching is supplemental to the overmolding.
A copy of the claims is provided below with parenthetical explanations and/or reference numerals showing how each of the claimed features is met. 
5.    The    vehicle seat module as recited in claim 1 wherein the non-woven material  is secured to the J-clip with stitches formed by sewing (in accordance with the statement of obviousness above).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E ALLRED whose telephone number is (571)272-7833.  The examiner can normally be reached on Mon-Fri, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


DAVID E. ALLRED
Primary Examiner
Art Unit 3636

/DAVID E ALLRED/Primary Examiner, Art Unit 3636